     Case 3:20-cv-00050-M Document 44 Filed 04/15/20              Page 1 of 1 PageID 219



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

E.S., an individual,                            §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          Civil Action No. 3:20-cv-00050-M
                                                §
BEST WESTERN INTERNATIONAL, INC.,               §
et al.,                                         §
                                                §
        Defendants.                             §

                                            ORDER

        Before the Court is Plaintiff’s Motion for Protective Order and Leave to Proceed

Anonymously. [ECF No. 4]. Defendants shall respond to the Motion by April 27, 2020.

        SO ORDERED.

        April 15, 2020.


                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE




                                              -1-
